[ex0059img-1.jpg]
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement ("Agreement") is made and effective as of
July 1, 2012, by and between SmartMetric, Inc. ("Company") and M/s. Chaya
Coleena Hendrick ("Executive").
 
NOW, THEREFORE, the parties hereto agree as follows:
 
Employment.
 
Company hereby agrees to continue to employ Executive as its President & CEO and
Executive hereby accepts such employment in accordance with the terms of this
Agreement. In the event of any conflict or ambiguity between the terms of this
Agreement and terms of employment applicable to regular employees, the terms of
this Agreement shall control.
 
Duties of Executive.
 
The duties of Executive shall include the performance of all of the duties
typical of the office held by Executive as described in the bylaws of the
Company and such other duties and projects as may be assigned, if any, by the
board of directors of the Company. Executive shall devote her majority of
productive time, ability and attention to the business of the Company and shall
perform all duties in a professional, ethical and businesslike manner. Executive
is permitted, during the term of this Agreement, directly or indirectly to
engage in other businesses, either as an employee, employer, consultant,
principal, officer, director, advisor, or in any other capacity, either with or
without compensation, without the prior written consent of Company. In addition
to the duties described herein, Executive is also authorized and directed to do
the following:
 
To manage the day to day business of SmartMetric, Inc. overseeing and managing
all aspects including but not limited to product development, marketing, sales,
distribution, hiring and all responsibilities normally undertaken by a Company
President and Chief Executive Officer.
 
It is recognized and accepted by the Company that Executive has other businesses
that she owns, operates and or manages, and while spending the bulk of her time
working on the business of SmartMetric, Inc., is free without limitation to
pursue her other business activities.
 
It is further noted that Executive holds inventions independent to the Company,
SmartMetric, Inc. and is free to initiate, write, invent and or create other
inventions independent of SmartMetric, Inc. and SmartMetric, Inc. may have no
claim or economic interest in any patents, inventions or new products unless
expressly sold or licensed to SmartMetric, Inc. by the employee. It is
recognized that the employee is free to invent and register new Patents and
Trademarks that will remain the sole property of the inventor and or its
assignees or purchasers.
 
Compensation.
 
Executive will be paid compensation during this Agreement as follows:
 
A. A base salary of $190,000.00 One Hundred and Ninety Thousand Dollars per
year, payable in installments according to the Company's regular payroll
schedule. The base salary shall be adjusted at the end of each year of
employment at the discretion of the board of directors.
 

B. An incentive management fee equal to $50,000.00 beginning with the Company's
year-end of June 30, 2012 and each fiscal year thereafter during the term of
this Agreement. The incentive management fee payment shall be made within thirty
(30) days after the Company has manufactured its first product. The incentive
management fee shall increase by 25% per annum calculated at the conclusion of
each calendar year and shall be based on the continued manufacturing and sales
of product by SmartMetric, Inc.

 

SmartMetric, Inc. copyright 2012, all rights reserved Executive Employment
Agreement

 
 

 
[ex0059img-1.jpg]
 

C. The incentive management fee at discretion may be paid to the employees
associated company Applied Cryptography or any other company the employee so
directs.

 
Benefits.
 

A. Holidays. Executive will be entitled to at least all public holidays paid
holidays each calendar year and 14 personal days. Company will notify Executive
on or about the beginning of each calendar year with respect to the holiday
schedule for the coming year. Personal holidays, if any, will be scheduled in
advance subject to requirements of Company. Such holidays must be taken during
the calendar year and cannot be carried forward into the next year. Executive is
not entitled to any personal holidays during the first six months of employment.

 

B. Vacation. Following the first six months of employment, Executive shall be
entitled to 4 Weeks paid vacation each year.

 

C. Sick Leave. Executive shall be entitled to sick leave and emergency leave
according to the regular policies and procedures of Company. Additional sick
leave or emergency leave over and above paid leave provided by the Company, if
any, shall be granted at the discretion of the board of directors.

 

D. Medical and Group Life Insurance. Company agrees to include Executive in the
group medical and hospital plan of Company and provide group life insurance for
Executive at no charge to Executive in the amount of $1,000,000.00 during this
Agreement. Executive shall be responsible for payment of any federal or state
income tax imposed upon these benefits.

 

E. Pension and Profit Sharing Plans. Executive shall be entitled to participate
in any pension or profit sharing plan or other type of plan adopted by Company
for the benefit of its officers and/or regular employees.

 

F. Automobile. Company will provide to Executive the use of an automobile of
Executive's choice at a gross purchase price not to exceed $60,000.00. Company
agrees to replace the automobile with a new one at Executive's request no more
often than once every two years. Company will pay all automobile operating
expenses incurred by Executive in the performance of an Executive's company
duties. Company will procure and maintain in force an automobile liability
policy for the automobile with coverage, including Executive, in the minimum
amount of $1,000,000 combined single limit on bodily injury and property damage.

 

G. Expense Reimbursement. Executive shall be entitled to reimbursement for all
reasonable expenses, including travel and entertainment, incurred by Executive
in the performance of Executive's duties. Executive will maintain records and
written receipt as required by the Company policy. The company shall pay the
Executive all relocation costs, living costs, motor vehicle purchase/lease or
rental costs including insurances and accommodation expenses for time spent in
Buenos Aires, Argentina while overseeing and managing the establishment of the
Company’s manufacturing facility in Argentina. Any additional costs associated
with safety precautions for the executive while living in Argentina will be paid
for by the company. Any illness contracted while on company time spent in a
foreign country shall be covered and paid for by the Company.

 

SmartMetric, Inc. copyright 2012, all rights reserved Executive Employment
Agreement

 
 

 
[ex0059img-1.jpg]
 
Term and Termination.
 

A. The Initial Term of this Agreement shall commence on July 1, 2012 and it
shall continue in effect for a period of 60 months. Thereafter, the Agreement
shall be renewed upon the mutual agreement of Executive and Company. This
Agreement and Executive's employment may be terminated at Company's discretion
during the Initial Term, provided that Company shall pay to Executive an amount
equal to payment at Executive's base salary rate for the remaining period of
Initial Term, plus an amount equal to $350,000.00 of Executive's base salary.

 

B. This Agreement and Executive's employment may be terminated by Company only
by cause, and provided that in such case, Executive shall be paid $350,000.00 of
Executive's then applicable base salary. In the event of such a termination by
cause, Executive shall be entitled to receive any incentive salary payment or
any other compensation then in effect, prorated or otherwise.

 

C. This Agreement may be terminated by Executive at Executive's discretion by
providing at least thirty (30) days prior written notice to Company. In the
event of termination by Executive pursuant to this subsection.

 

D. In the event that Executive is in breach of any material obligation owed
Company in this Agreement, habitually neglects the duties to be performed under
this Agreement, excepting in the case of illness, engages in any conduct which
is criminally dishonest, then the Company may terminate this Agreement upon
thirty (30) days notice to Executive.

 

E. In the event Company is acquired, or is the non-surviving party in a merger,
or sells all or substantially all of its assets, this Agreement shall not be
terminated and Company agrees to use its best efforts to ensure that the
transferee or surviving company is bound by the provisions of this Agreement.

 
No Attachment.
 
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy,
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect;
provided, however, that nothing in this Section shall preclude the assumption of
such rights by executors, administrators or other legal representatives of the
Executive or her estate and their conveying any rights hereunder to the person
or persons entitled thereto.
 
Costs of Enforcement.
 
In the event of the commencement of any legal proceeding, whether or not
instituted by the Company or the Executive, relating to the interpretation or
enforcement of any provision of this Agreement, the Company shall reimburse the
Executive her costs and expenses (including attorneys’ fees and expenses),
unless the Company prevails on each and every material issue in the proceeding.
 

SmartMetric, Inc. copyright 2012, all rights reserved Executive Employment
Agreement

 
 

 
[ex0059img-1.jpg]
 
Binding Agreement; No Assignment.
 
This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Company and their respective permitted successors, assigns,
heirs, beneficiaries and representatives. This Agreement is personal to the
Executive and may not be assigned by him. This Agreement may not be assigned by
the Company except (a) in connection with a sale of all or substantially all of
its assets or a merger or consolidation of the Company, or (b) to an entity that
is a subsidiary or affiliate of the Company. Any attempted assignment in
violation of this Section shall be null and void.
 
Notices.
 
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services;
 
If to Company:
 
SmartMetric, Inc.
 
1150 Kane Concourse, Suite 402, Bay Harbor Islands, FL. 33154 U.S.A. (update if
necessary)
 
If to Executive:
 
Ms. Chaya Coleena Hendrick, 9195 Collins Avenue, Apt 302 Surfside, FL. 33154
U.S.A.
 
Final Agreement.
 
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only be a further
writing that is duly executed by both parties.
 
Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State Nevada, USA.
 
Headings.
 
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.
 
No Assignment.
 
Neither this Agreement nor any or interest in this Agreement may be assigned by
Executive without the prior express written approval of Company, which may be
withheld by Company at Company's absolute discretion.
 
Severability.
 
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.
 

SmartMetric, Inc. copyright 2012, all rights reserved Executive Employment
Agreement

 
 

 
[ex0059img-1.jpg]
 
Arbitration.
 
The parties agree that they will use their best efforts to amicably resolve any
dispute arising out of or relating to this Agreement. Any controversy, claim or
dispute that cannot be so resolved shall be settled by final binding arbitration
in accordance with the rules of the American Arbitration Association and
judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction thereof. Any such arbitration shall be
conducted in Nevada, or such other place as may be mutually agreed upon by the
parties. Within fifteen (15) days after the commencement of the arbitration,
each party shall select one person to act arbitrator, and the two arbitrators so
selected shall select a third arbitrator within ten (10) days of their
appointment. Each party shall bear its own costs and expenses and an equal share
of the arbitrator's expenses and administrative fees of arbitration.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

/s/ Jay Needelman       Jay Needelman, CFO  SmartMetric, Inc.       /s/ Chaya
Coleena Hendrick       Chaya Coleena Hendrick, CEO  SmartMetric, Inc.  

 

SmartMetric, Inc. copyright 2012, all rights reserved Executive Employment
Agreement

 
 

